Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final office action is in response to the applicant’s arguments/amendments filed 6/15/2022. Claim 1 has been amended. Claims 1-11 are currently pending and have been examined.


Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 1 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 
a framework whereby real-world activity by a user grants to the user points into one or more disparate loyalty programs enrolled by the user the framework to exchange for one or more rewards consisting of:
one or more loyalty programs registered by a sponsor and the user has enrolled into the loyalty program;
receiving a user's real-world activity as data sets;
reading the data sets, aggregating the data sets into records, and forwarding the records;
receiving the records;
updating the records; 
notifying the loyalty program of the updated records; 
accessing the updated records;
categorizing the user's real-world activity into more than one category and assigning worth to the
user's real-world activity under each category, each category being associated with disparate loyalty programs.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, the limitations recited above describe a process of granting to the user points into one or more disparate loyalty programs enrolled by the user to exchange for one or more rewards. These limitations considered individually and in combination recite an advertising/marketing activity which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of:
a database; 
one or more activity tracking devices to receive and transmit activity data (i.e., sending and receiving data) 
a device server (which can simply be the tracking device – see dependent claim 5); 
a point provider server capable of receiving records from the device service and categorizing activities and worth (i.e., receiving and organizing data) ;
a processing module to convert records into one or more data structures (i.e., storing data); 
a distribution module to updated the database with the data structures (i.e., receiving and storing data); and 
a notification module to notify the loyalty program of the update to the database and loyalty programs able to access to the database to retrieve the data structures (i.e., transmitting data). 
Each of these additional limitations is recited at a high level of generality and merely generally links the abstract idea to a particular technology environment or uses a computer in a vehicle in its ordinary capacity for economic or other tasks (i.e., sending, receiving, organizing, transmitting, and storing data).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. Thus, the same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot provide an inventive concept. 
Dependent claims 2-11 only further limit the abstract idea or generally link the abstract idea to a particular technology environment and therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Specifically, dependent claims 2-3 simply recites what type of data is stored. Dependent claim 4 recites aggregating data. Dependent claims 5-6 and 8 disclose aggregating, filtering, and/or transmitting information. Dependent claims 7 and 9-11 recite creating accounts, logging into accounts, registering devices, and setting privacy parameters, all which are recited at a high level of generality and merely generally link the abstract idea to a particular technology environment. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20160350554 (“Shah) in view of US Patent Application Publication Number 20190385161 (“Gleeson”) in view of US Patent Application Publication Number 8224697 (“Verma”). 
Claim 1
	As per claim 1, Shah teaches a computer framework whereby real-world activity by a user grants to the user points into one or more disparate loyalty programs enrolled by the user the framework to exchange for one or more rewards consisting of:
	one or more loyalty programs registered by a sponsor for which a database is created and the user has enrolled into the loyalty program ([0049] “configure reward and loyalty programs with the use of a loyalty and reward engine” and “program manager may launch loyalty programs, set accrual rules, set redemption rules.” And, [0031] “may enroll a patient for e-caring solutions.” And, [0033] “the patient to sign up for e-care solutions by clicking on the information block provided by the information management server and may be directly linked to the third party information source.” And, [0049]. And, [0053] “aggregating a plurality of information pieces from the plurality of distributed databases containing a variety of information types.” And, [0045]. And, [0049] “The program manager . . . be controlled by the third party information sources” and [0045] “databases may be associated with the information sources.” And, [0054]);
one or more activity tracking devices to receive a user's real-world activity as data sets and to send the data sets to a device server ([0049] “activity and behavior tracking.” And, [0049] “The loyalty and reward engine may allow activity tracking and analysis at the EMR application through an activity and behavior tracker.” And, [0042] “The agent device 204 may be configured to review different activities of the patient and occurrence of different events across multi-EMR setup across multi-environment setup and transmit the information to the information management server.” And, [0049] “The activity and behavior tracker 702 may be communicatively connected with a rule server 706 that may facilitate mapping of the aggregated activities to activity scores (also referred to as loyalty points).” And, [0050] “The information management server 102 may establish a data file or user profile.” And, [0051] “recording the EMR application navigation data in real time by the agent device.” And, [0055] “a handheld device-based GPS system 904 and/or a hardware-based appliance 902 such that the present invention for providing navigation-based surveillance.”);
the device server capable of reading the data sets received from the tracking device, aggregating the data sets into records, and forwarding the records to a point provider server ([0049] “The activity and behavior tracker may assign the activity scores based on determining aggregate of various activities. The activity and behavior tracker may be communicatively connected with a rule server that may facilitate mapping of the aggregated activities to activity scores (also referred to as loyalty points).” And, [0030]. And, [0053] “aggregating a plurality of information pieces from the plurality of distributed databases containing a variety of information types such that the plurality of information pieces are utilized by the information management server to create the plurality of information blocks based on the contextual data and the navigation data. And, [0049] “A rewards manager may be connected with the rule server. The rewards manager may allow tracking of the activity scores and generating a report based on the tracking of the activity scores . . . The loyalty and rewards engine may further include a reward or gift funder that may be communicatively coupled with the rewards manager. The loyalty and rewards engine may allow summation and conversion of the activity scores and ultimately enable delivery of rewards to consumers.”);
the point provider server capable of receiving the records from the device server the point provider server further ([0049] “The activity and behavior tracker may assign the activity scores based on determining aggregate of various activities. The activity and behavior tracker may be communicatively connected with a rule server that may facilitate mapping of the aggregated activities to activity scores (also referred to as loyalty points). A rewards manager may be connected with the rule server. The rewards manager may allow tracking of the activity scores and generating a report based on the tracking of the activity scores.”) comprising:
a processing module to convert the records into one or more data structures ([0049] “The activity and behavior tracker 702 may be communicatively connected with a rule server 706 that may facilitate mapping of the aggregated activities to activity scores (also referred to as loyalty points).” And, [0049] “The loyalty and rewards engine 702 may allow summation and conversion of the activity scores.” And, [0053] “aggregating a plurality of information pieces from the plurality of distributed databases containing a variety of information types.” And, [0045]. And, [0049] “The program manager . . . be controlled by the third party information sources.” And, [0060] “The data structures could be configured as any of an array, tuple, map, union, variant, set, graph, tree, node, and an object, which may be stored and retrieved by computer memory.”)
Shah does not explicitly teach but Gleeson teaches: 
a distribution module to update the database associated with a loyalty program with the data structures ([0080] “a unique data structure (ledger data) from the communications appliances during EMV-compliant communications sessions.” And, [0121] “the authorization processor may update the primary ledger database with the current loyalty points reward balance.” And, [0208] “the authorization processor updates the primary ledger database with the current loyalty points reward balance. The authorization processor may update the primary ledger database by (i) extracting the secondary ledger identifier and the loyalty points reward balance from the rewards confirmation message, (ii) locating the primary ledger that is associated with the secondary ledger identifier in the primary ledger database, and (iii) saving the loyalty points reward balance in the located primary ledger.” And, [0213], [214].).
Shah does not explicitly teach but Gleeson teaches: 
a notification module to notify the loyalty program of the update to the database ([0119] “The loyalty program server may also notify the authorization server of the loyalty points reward by transmitting to the authorization server a rewards confirmation message that includes (i) a secondary ledger identifier that is associated with the secondary ledger, and (ii) the current balance of loyalty points rewards in the secondary ledger (updated after the last loyalty points reward was applied to the secondary ledger).” And, [0154] “the rewards processor may also notify the authorization server that the loyalty points reward has been applied to the secondary ledger.” And, [0165], [0199]).
Shah does not explicitly teach but Gleeson teaches: 
wherein said enrolled loyalty programs are able to access the database to retrieve and update the data structures ([0080] “a unique data structure (ledger data) from the communications appliances during EMV-compliant communications sessions.” And, [0103] “the authorization server may be configured to access the primary ledger database via a secure communications channel.” And, [0121] “the authorization processor may update the primary ledger database with the current loyalty points reward balance.”). 
Therefore, it would have been obvious for Shah to include a distribution module to update the database associated with a loyalty program with the data structures; a notification module to notify the loyalty program of the update to the database; and wherein said enrolled loyalty programs are able to access the database to retrieve and update the data structures as taught by Gleeson so that “the security of the communication of these data elements . . . is improved in comparison to . . . data communication sessions” (Gleeson [0032]). 
Shah teaches “the activity and behavior tracker may assign the activity scores based on determining aggregate of various activities” ([0049]) but does not explicitly teach the following feature taught by Verma teaches: 
wherein the point provider server categorizes the user's real-world activity into more than one category and the point provider server assigns worth to the user's real-world activity under each category, each category being associated with disparate loyalty programs ([col 12, lines 45-55] “[t]ransaction type specifies a type for the corresponding transaction . . . particular types of transactions may result in the accrual of particular types of reward credit for one or more particular entitlement programs.” Examiner interprets a user purchase/transaction as a real-world activity and the type of transaction as a category of activity. And [col 15, lines 15-35] “entitlement accrual engine uses an entitlement rule from the identified entitlement program to calculate an amount of reward credit to be accrued for the customer (step 315). The entitlement rules of the identified entitlement program indicate the type, amount and process by which reward credit may be accrued from the received transaction data. For example, the entitlement accrual engine may identify that 500 frequent flyer miles are accrued from a $500 transaction with an airline because an entitlement rule from the identified entitlement program indicates that one frequent flyer mile is accrued for each dollar spent with the airline . . . . As another example, the entitlement accrual engine may determine that a $50 reward credit is accrued for a customer that has been a customer of the business enterprise for 50 years because an entitlement rule from the identified entitlement program indicates that a $1 reward credit is accrued for each year of customer longevity.” Examiner interprets points/reward credit assigned to an activity as assigned worth. Examiner notes that different categories of activity/purchases are associated with different loyalty programs (e.g., a plane ticket purchase with an airline is associated with an airline’s entitlement program, etc.).  
Therefore, it would have been obvious to modify the combination of Shah and Gleeson to include wherein the point provider server categorizes the user's real-world activity into more than one category and the point provider server assigns worth to the user's real-world activity under each category, each category being associated with disparate loyalty programs as taught by Verma because “track[ing] different types of entitlements may help to reduce the number of different computer systems and applications used to track different types of entitlement programs, which, in turn, may help to reduce system complexity and total cost of ownership of computer systems and applications used for entitlement management in the business enterprise” (Verma [col. 8, lines 20-30]). 

Claim 5
	As per claim 5, Shah further teaches:
	wherein the device server is embedded into the tracking device, the tracking device therefore receiving a user's real-world activity as data sets, aggregating the data sets into records, and forwarding the records to a point provider server ([0049] “The loyalty and reward engine may allow activity tracking and analysis at the EMR application through an activity and behavior tracker.” And, [0042] “The agent device 204 may be configured to review different activities of the patient and occurrence of different events across multi-EMR setup across multi-environment setup and transmit the information to the information management server.” And, [0049] “The activity and behavior tracker 702 may be communicatively connected with a rule server 706 that may facilitate mapping of the aggregated activities to activity scores (also referred to as loyalty points).” And, [0050] “The information management server 102 may establish a data file or user profile.” And, [0051] “recording the EMR application navigation data in real time by the agent device.” And, [0055] “a handheld device-based GPS system 904 and/or a hardware-based appliance 902 such that the present invention for providing navigation-based surveillance.”).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20160350554 (“Shah) in view of US Patent Application Publication Number 20190385161 (“Gleeson”) in view of US Patent Application Publication Number 8224697 (“Verma”) applied to claim 1 above, and in further view of US Patent Application Publication Number 20100015584 (“Singer”).
Claim 2
	As per claim 2, Shah does not explicitly teach but Singer teaches: 
	wherein the data structure comprises two values: a value that categorizes the activity that was tracked into a type called Type and a value that indicates the worth of the activity as to the category assigned to the activity called Worth ([0097] “A table called ‘Behavior Type,’ whereby each record contains a ‘Behavior Identification Code.’” And, [0098] “A table called ‘Behavior Instance,’ whereby each record corresponds to a single instance that the user has performed the desired behavior. Each record contains a “Behavior Instance Unique Identifier,” a Behavior Identification Code, a date or time or both, the reward provided (if any), and an optional Appropriateness field.” And, [0180] “all rewards expressed as a number of points between 0 and 500.” Examiner interprets the reward record as a value that indicates the worth of the activity.). 
Therefore, it would have been obvious to modify the combination of Shah, Gleeson, and Verma to include wherein the data structure comprises two values: a value that categorizes the activity that was tracked into a type called Type and a value that indicates the worth of the activity as to the category assigned to the activity called Worth as taught by Singer in order to “increase the frequency of a desired behavior in a user, and optimize cost-effectiveness of a reward system” by “provid[ing] tailored . . . rewards for one or more users over time” (Singer [0010]) and because “[b]y providing information in electronic apparatus readable form, one can routinely access the information for a variety of purposes . . . For example, search programs, such as character recognition programs, can be used to identify characters or series of characters in information provided by a user that match a particular reward or user code” (Singer [0169]).


Claim 3
	As per claim 3, Shah does not explicitly teach but Singer teaches: 
	wherein the database receives the Type into a first database field and the Worth into a second database field ([0020] “generating and storing in a memory a plurality of predetermined reward values.” And, [0094] “Behavior Adherence History can be stored in a standard database” such as “Any database (or even a simple variable array.” And, [0097] “A table called ‘Behavior Type,’ whereby each record contains a ‘Behavior Identification Code.’” And, [0098] “A table called ‘Behavior Instance,’ whereby each record corresponds to a single instance that the user has performed the desired behavior. Each record contains a “Behavior Instance Unique Identifier,” a Behavior Identification Code, a date or time or both, the reward provided (if any), and an optional Appropriateness field.” And, [0180] “all rewards expressed as a number of points between 0 and 500.” Examiner interprets the reward record as a value.). 
Therefore, it would have been obvious to modify the combination of Shah, Gleeson, and Verma to include wherein the data structure comprises two values: a value that categorizes the activity that was tracked into a type called Type and a value that indicates the worth of the activity as to the category assigned to the activity called Worth as taught by Singer in order to “increase the frequency of a desired behavior in a user, and optimize cost-effectiveness of a reward system” by “provid[ing] tailored . . . rewards for one or more users over time” (Singer [0010]) and because “[b]y providing information in electronic apparatus readable form, one can routinely access the information for a variety of purposes . . . For example, search programs, such as character recognition programs, can be used to identify characters or series of characters in information provided by a user that match a particular reward or user code” (Singer [0169]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20160350554 (“Shah) in view of US Patent Application Publication Number 20190385161 (“Gleeson”) in view of US Patent Application Publication Number 8224697 (“Verma”) in further view of US Patent Application Publication Number 20190385161 (“Singer”) as applied to claim 3 above, and in further view of US Patent Application Publication Number 20180121491 (“Ivanov”). 
Claim 4
	As per claim 4, Shah does not explicitly teach but Ivanov teaches: 
	wherein the distribution module will insert into the database those data structures whose Type does not exist in the first database field and will aggregate to the second database field the Worth where the Type does exist in the first database field ([0067] “The data aggregation module 314 can generate a metadata record that includes an aggregation type of count, a blank aggregation field (e.g., because values associated with record fields are not necessary to count records).” Therefore, Examiner notes that when the value associated with the record field is “blank” (does not exist), the record (i.e. the worth field in the combination of Shah, Gleeson, and Singer), can still be aggregated). See also, [0068]-[0070]).  
Therefore, it would have been obvious to modify the combination of Shah, Gleeson, Verma, and Singer to include wherein the distribution module will insert into the database those data structures whose Type does not exist in the first database field and will aggregate to the second database field the Worth where the Type does exist in the first database field as taught by Ivanov so that the “updating process can take less computing resources than a full update. . . . For example, if it is determined that an update to data does not affect the calculation of an aggregate value, unneeded recomputation of the aggregate value may be avoided” saving computing resources (Ivanov [0014]). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20160350554 (“Shah) in view of US Patent Application Publication Number 20190385161 (“Gleeson”) in view of US Patent Application Publication Number 8224697 (“Verma”) as applied to claims 1 and 5 above, and in further view of US Patent Publication Number 10198771 (“Madigan”).
Claim 6
	As per claim 6, Shah does not explicitly teach but Madigan teaches: 
wherein the tracking device filters the records prior to forwarding the records to a point provider server to discard certain records according to privacy parameters previously set by the user (Madigan [col. 10, lines 20-45] “Sensing system may further include a user preferences device. User preferences device may be implemented in hardware and/or software configured to perform a set of functions within the sensing system . . . user preferences device may receive and/or store one or more customer or user preferences associated with the sensing devices . . . the user may desire to only transmit a portion of the collected data to the system. Accordingly, a user may set up a user preference identifying the devices, appliances, systems and/or vehicles for which the system may monitor and/or receive data. Thus, a user may desire to only provide data associated with one or more home systems and not provide data associated with life or vehicle.” And, Madigan [col. 10, lines 45-55] “data may be filtered based on a user's predefined privacy settings. For instance, a particular user may wish to only share general data concerning their lifestyle for analysis. The general information shared may be arranged in categories for which a user may determine at what level each category of data is to be shared. In an embodiment, the user may select each device which may share data. In another embodiment, a data receiving device (such as a profile generator, discussed below) may filter the data based on a user's privacy or security settings.” And [col. 14, lines 49-59] “a user may select or determine the data that is made available to any entity (e.g., an insurance company) implementing the system. Accordingly, if a user desires to have the data collected in order to monitor his or her home, vehicle, lifestyle, etc. without providing the data to any outside entity, he or she may do so. In another example, a user may choose to provide a portion of the collected data to the entity.”). 
Therefore, it would have been obvious to modify the combination of Shah, Gleeson, and Verma to include wherein the tracking device filters the records prior to forwarding the records to a point provider server to discard certain records according to privacy parameters previously set by the user as taught by Madigan in order to allow “the user. . . to only transmit a portion of the collected data” (Madigan [col. 10, lines 25-35]) in order to protect the “user's privacy or security” (Madigan [col. 10, lines 50-60])

Claim 8
	As per claim 8, Shah does not explicitly teach but Madigan teaches: 
wherein the tracking device filters the records prior to forwarding the records to a point provider server to discard certain records according to privacy parameters previously set by the user (Madigan [col. 10, lines 20-45] “Sensing system may further include a user preferences device. User preferences device may be implemented in hardware and/or software configured to perform a set of functions within the sensing system . . . user preferences device may receive and/or store one or more customer or user preferences associated with the sensing devices . . . the user may desire to only transmit a portion of the collected data to the system. Accordingly, a user may set up a user preference identifying the devices, appliances, systems and/or vehicles for which the system may monitor and/or receive data. Thus, a user may desire to only provide data associated with one or more home systems and not provide data associated with life or vehicle.” And, Madigan [col. 10, lines 45-55] “data may be filtered based on a user's predefined privacy settings. For instance, a particular user may wish to only share general data concerning their lifestyle for analysis. The general information shared may be arranged in categories for which a user may determine at what level each category of data is to be shared. In an embodiment, the user may select each device which may share data. In another embodiment, a data receiving device (such as a profile generator, discussed below) may filter the data based on a user's privacy or security settings.” And [col. 14, lines 49-59] “a user may select or determine the data that is made available to any entity (e.g., an insurance company) implementing the system. Accordingly, if a user desires to have the data collected in order to monitor his or her home, vehicle, lifestyle, etc. without providing the data to any outside entity, he or she may do so. In another example, a user may choose to provide a portion of the collected data to the entity.”). 
Therefore, it would have been obvious to modify the combination of Shah, Gleeson, and Verma to include wherein the tracking device filters the records prior to forwarding the records to a point provider server to discard certain records according to privacy parameters previously set by the user as taught by Madigan in order to allow “the user . . . to only transmit a portion of the collected data” (Madigan [col. 10, lines 25-35]) in order to protect the “user's privacy or security” (Madigan [col. 10, lines 50-60]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20160350554 (“Shah) in view of US Patent Application Publication Number 20190385161 (“Gleeson”) in view of US Patent Application Publication Number 8224697 (“Verma”) as applied to claims 1 and 5 above, and in further view of US Patent Application Publication Number 20140237028 (“Messenger”) and US Patent Publication Number 10198771 (“Madigan”).
Claim 7
	As per claim 7, Shah does not explicitly teach but Messenger teaches: 
creating an account on a tracking device ([0072] “registered users having user accounts for their respective activity tracking devices.” And, [0087] “The activity tracking application on the device 200 will make connection to the user account at the site, and will be provided with the serial numbers (which include the SU-ID) for one or more ATDs associated with the account.”).
Shah does not explicitly teach but Messenger teaches:
logging into the account ([0010] “logging into an application on the device that provides access to the user account.” And, [0099] “the device 702 will open the app and login to the user account at the site, for user A.”).
Shah does not explicitly teach but Messenger teaches:
	registering the tracking device ([0072] “registered users having user accounts for their respective activity tracking devices.” And, “[0045] “The APP 202 knows the SU-ID of devices registered to the user account. In one example, the site will send the serial number to the user device, which includes the SU-ID, or the site can send the user device the SU-ID itself. The iOS can then use the SU-ID to identify the ATDs.” And, [0010] “The linking occurring when the device verifies that the activity tracking device having the semi-unique identifier is associated to the user account.”).
Therefore, it would have been obvious to modify the combination of Shah, Gleeson, and Verma to include creating an account on a tracking device; logging into the account; and registering the tracking device as taught by Messenger in order to “allow a user to select a different tracker to pair with at various times, such as when a user account is associated with more than one tracker device” (Messenger [0080]) increasing user convenience. 
 	Shah does not explicitly teach but Madigan teaches: 
configuring the privacy parameters for the tracking device (Madigan [col. 10, lines 20-45] “Sensing system may further include a user preferences device. User preferences device may be implemented in hardware and/or software configured to perform a set of functions within the sensing system . . . user preferences device may receive and/or store one or more customer or user preferences associated with the sensing devices . . . the user may desire to only transmit a portion of the collected data to the system. Accordingly, a user may set up a user preference identifying the devices, appliances, systems and/or vehicles for which the system may monitor and/or receive data. Thus, a user may desire to only provide data associated with one or more home systems and not provide data associated with life or vehicle.” And, Madigan [col. 10, lines 45-55] “data may be filtered based on a user's predefined privacy settings. For instance, a particular user may wish to only share general data concerning their lifestyle for analysis. The general information shared may be arranged in categories for which a user may determine at what level each category of data is to be shared. In an embodiment, the user may select each device which may share data. In another embodiment, a data receiving device (such as a profile generator, discussed below) may filter the data based on a user's privacy or security settings.” And [col. 14, lines 49-59]).
Therefore, it would have been obvious to modify the combination of Shah, Gleeson, Verma, and Messenger to include configuring the privacy parameters for the tracking device as taught by Madigan in order to allow “the user . . . to only transmit a portion of the collected data” (Madigan [col. 10, lines 25-35]) in order to protect the “user's privacy or security” (Madigan [col. 10, lines 50-60]).

Claim 9
	As per claim 9, Shah does not explicitly teach but Messenger teaches: 
wherein the user registers a tracking device comprising the steps of: creating an account on a tracking device ([0072] “registered users having user accounts for their respective activity tracking devices.” And, [0087] “The activity tracking application on the device 200 will make connection to the user account at the site, and will be provided with the serial numbers (which include the SU-ID) for one or more ATDs associated with the account.”).
Shah does not explicitly teach but Messenger teaches:
logging into the account ([0010] “logging into an application on the device that provides access to the user account.” And, [0099] “the device 702 will open the app and login to the user account at the site, for user A.”).
Shah does not explicitly teach but Messenger teaches:
	registering the tracking device ([0072] “registered users having user accounts for their respective activity tracking devices.” And, “[0045] “The APP 202 knows the SU-ID of devices registered to the user account. In one example, the site will send the serial number to the user device, which includes the SU-ID, or the site can send the user device the SU-ID itself. The iOS can then use the SU-ID to identify the ATDs.” And, [0010] “The linking occurring when the device verifies that the activity tracking device having the semi-unique identifier is associated to the user account.”).
Therefore, it would have been obvious to modify the combination of Shah, Gleeson, and Verma to include creating an account on a tracking device; logging into the account; and registering the tracking device as taught by Messenger in order to “allow a user to select a different tracker to pair with at various times, such as when a user account is associated with more than one tracker device” (Messenger [0080]) increasing user convenience. 
Shah does not explicitly teach but Madigan teaches: 
configuring the privacy parameters for the tracking device (Madigan [col. 10, lines 20-45] “Sensing system may further include a user preferences device. User preferences device may be implemented in hardware and/or software configured to perform a set of functions within the sensing system . . . user preferences device may receive and/or store one or more customer or user preferences associated with the sensing devices . . . the user may desire to only transmit a portion of the collected data to the system. Accordingly, a user may set up a user preference identifying the devices, appliances, systems and/or vehicles for which the system may monitor and/or receive data. Thus, a user may desire to only provide data associated with one or more home systems and not provide data associated with life or vehicle.” And, Madigan [col. 10, lines 45-55] “data may be filtered based on a user's predefined privacy settings. For instance, a particular user may wish to only share general data concerning their lifestyle for analysis. The general information shared may be arranged in categories for which a user may determine at what level each category of data is to be shared. In an embodiment, the user may select each device which may share data. In another embodiment, a data receiving device (such as a profile generator, discussed below) may filter the data based on a user's privacy or security settings.” And [col. 14, lines 49-59]).
Therefore, it would have been obvious to modify the combination of Shah, Gleeson, Verna and Messenger to include configuring the privacy parameters for the tracking device as taught by Madigan in order to allow “the user . . . to only transmit a portion of the collected data” (Madigan [col. 10, lines 25-35]) in order to protect the “user's privacy or security” (Madigan [col. 10, lines 50-60]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20160350554 (“Shah) in view of US Patent Application Publication Number 20190385161 (“Gleeson”) in view of US Patent Application Publication Number 8224697 (“Verma”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20130346170 (“Epstein”).
Claim 10
	As per claim 10, Shah does not explicitly teach but Epstein teaches: 
	wherein the sponsor registers a loyalty program comprising the steps of: creating an account on the point provider server ([0036] “a merchant or other business entity, e.g., a location where businesses congregate, e. g., a mall, an airport, a stadium, etc. to create a customized loyalty program RDS for enhanced rewards.” And, [0037] “A merchant account administrator can create a ‘reward distribution account’ on-line, e.g., at the RDS server.” And, [0085] “A single merchant campaign account may be created for the group or multiple merchant campaign accounts.”). 
	Shah does not explicitly teach but Epstein teaches:
logging into the account ([0038] “a merchant account administrator logs on to the RDS campaign account.” And, [0073] “the merchant administrator using a computer or mobile device which is connected to the Internet and logged on to the merchant campaign account.” And, [0105], [0109]).
Shah does not explicitly teach but Epstein teaches:
registering the loyalty program ([0036] “a merchant or other business entity, e.g., a location where businesses congregate, e. g., a mall, an airport, a stadium, etc. to create a customized loyalty program RDS for enhanced rewards.” And, [0037] “A merchant account administrator can create a ‘reward distribution account’ on-line, e.g., at the RDS server.” And, [0085] “A single merchant campaign account may be created for the group or multiple merchant campaign accounts.”).
Therefore, it would have been obvious to modify the combination of Shah, Gleeson and Verna to include wherein the sponsor registers a loyalty program comprising the steps of: creating an account on the point provider server; logging into the account; and registering the loyalty program as taught by Epstein in order to “allow[] a merchant or other business entity, e.g., a location where businesses congregate, e. g., a mall, an airport, a stadium, etc. to create a customized loyalty program RDS for enhanced rewards through, e.g., an RDS server for the loyalty program, such as a check-in program” (Epstein [0036]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20160350554 (“Shah) in view of US Patent Application Publication Number 20190385161 (“Gleeson”) in view of US Patent Application Publication Number 8224697 (“Verma”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20160071140 (“Sherman”).
Claim 11
	As per claim 11, Shah does not explicitly teach but Sherman teaches: 
wherein the user enrolls in a loyalty program comprising the steps of: creating an account on the point provider server ([0035] “setting up a user account for loyalty program management according to an embodiment . . . a user may register at payment provider server.” And, [0035] “The user 105 also may identify and input loyalty programs the user 105 has enrolled in. For example, the user 105 may identify loyalty programs at different merchants.”).
Shah does not explicitly teach but Sherman teaches:
logging into the account ([0035] “The user 105 may provide user name, login ID, and/or password.”). 
Shah does not explicitly teach but Sherman teaches:
selecting the loyalty program to be enrolled into ([0035] “The user 105 also may identify and input loyalty programs the user 105 has enrolled in. For example, the user 105 may identify loyalty programs at different merchants.”).
Therefore, it would have been obvious to modify the combination of Shah, Gleeson, and Verna to include wherein the user enrolls in a loyalty program comprising the steps of: creating an account on the point provider server; logging into the account; and selecting the loyalty program to be enrolled into as taught by Sherman in order to “help the user manage a plurality of different loyalty programs enrolled by the user” resulting in increased user convenience (Sherman [0033]). 

Response to Arguments 
Claim Objections
	Applicant’s claim amendments obviate the claim objections. Therefore the claim objections have been withdrawn.

35 U.S.C. 101
Applicant's arguments, see pages 5-9, filed 06/15/2022 with respect to the rejection(s) of claims 1-11 under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant argues that:
the independent claim 1, as amended, recites various limitations, at least, of a database, one or more activity tracking devices, a device server, and a point provider server. More specifically, these elements of the present invention are synergized in such a way so as to produce a technical effect or a technical advantage. The technical advantage of the present invention is the user need not worry about providing his/her real-world activity data to the multiple loyalty programs. Instead, the framework of the present invention would automatically categorize the user's real-world activity into more than one applicable category along with the assigning worth of the user's real-world activity under each category. Also, each category is associated with disparate loyalty programs of one or more sponsors. Thus, the user's real-world activity gains the user loyalty points more than sponsors. Therefore, the present invention is not directed to an abstract idea without significantly specifying more. Instead, the present invention embodies specific technical limitations in the form of various functional elements performing specific functions so as to produce a technical effect not obtained otherwise (remarks pages 7-8). 

Examiner respectfully disagrees and replies that the Examiner finds that the judicial exception is not integrated into a practical application and that the additional elements do not amount to significantly more than the abstract idea. As noted in the 35 U.S.C. 101 rejection above, claim 1 recites the additional limitations of:
a database; 
one or more activity tracking devices to receive and transmit activity data (i.e., sending and receiving data) 
a device server (which can simply be the tracking device – see dependent claim 5); 
a point provider server capable of receiving records from the device service and categorizing activities and worth (i.e., receiving and organizing data);
a processing module to convert records into one or more data structures (i.e., storing data); 
a distribution module to updated the database with the data structures (i.e., receiving and storing data); and 
a notification module to notify the loyalty program of the update to the database and loyalty programs able to access to the database to retrieve the data structures (i.e., transmitting data). 
Each of these additional limitations is recited at a high level of generality and merely generally links the abstract idea to a particular technology environment or uses a computer in a vehicle in its ordinary capacity for economic or other tasks (i.e., sending, receiving, organizing, transmitting, and storing data). Specifically, per amended claim 1, once the activity data is collected, the activities are organized according to categories and assigned a worth which is allocated to disparate loyalty programs. These limitations explicitly describe a process of organizing human activities according to the category of activity performed. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea because the device(s) used to collect and organize the data do not impose any meaningful limits on practicing the abstract id)ea. The claim is directed to the abstract idea.  

35 U.S.C. 103
Applicant's arguments, see pages 9-13 filed 06/15/2022 with respect to the rejection(s) of claims
1-11 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Shah
Gleeson, and Verma under 35 U.S.C. 103(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication Number 10565593 (“Aabram”) discloses utilizing a behaviors database with tracked behaviors including a type/category and numerical point value associated with the behavior for awarding reward points. 
US Patent Publication Number 9747617 (“Singer”) discloses tracking user activity information and protecting activity information to a third party only with the consent of the user.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                         
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622